DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 8/22/2022.  Claims 1, 4, 5, 11, 14 and 15 have been amended.  Claim 19 has been cancelled.  New claim 21 has been added.  Claims 1-18, 20 and 21 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The systems of claim 1 and 21, and CRM of claim 11 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 11 and 21 recite: 
1. A data processing system comprising: 
a memory storing a set of user records for a plurality of users and a machine learning risk prediction model trained to output a prediction of default risk, the machine learning risk prediction model representing a set of credit report data features extracted from the set of user records and a default label space associated with a set of transactions completed by the plurality of users via the data processing system, 
wherein each user record in the set of user records is labeled with a class assigned, from the default label space, to a transaction represented in that user record; 
a processor configured to; receive a request to approve an electronic user application for a first user; 
interact with a remote information provider system to retrieve a set of credit report data for the first user; 
store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data; extract the set of credit report data attributes from the first user record; 
create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record; 
determine a predicted default risk score for the first user, comprising processing the feature vector representing the first user record using the machine learning risk prediction model; and 
update the first user record for the first user by adding the predicted default risk score to the first user record, wherein the predicted default risk score is used by the data processing system to control an online application approval process;
wherein processing the feature vector representing the first user record using the machine learning risk prediction model includes applying a function to an initial prediction of the class and output values of the machine learning risk prediction model to determine a probability of the feature vector corresponding to the class label.

Referring to the bolded limitations above, independent claims 1, 11 and 21 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 11 and 21 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 11 and 21 only recite the simple commercial interaction of processing information to facilitate a purchase, as noted in the title and recited in the claims, by predicting default risk.  Accordingly, each of claims 1, 11 and 21 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 11 and 21, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 11 and 21 of a memory and processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 11 and 21 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 11 and 21, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using machine learning models to predict a risk of default is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 3/24/2022.  Moreover, the processor and memory of claims 1, 11 and 21 are known devices, as discussed in paragraphs [0152]-[0154] of the Applicant’s specification.   Accordingly, claims 1, 11 and 21 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 11 and 21 are not patent eligible.  Dependent claims 2-10, 12-18 and 20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-10, 12-18 and 20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional data to determine default prediction (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2020/0349642) in view of Lyonnet (US 2019/0318421)
Claim 1 recites:
A data processing system comprising: (Kumar, Fig. 2, [0043], environment 200) 
a memory storing a set of user records for a plurality of users and a machine learning risk prediction model trained to output a prediction of default risk, the machine learning risk prediction model representing a set of credit report data features extracted from the set of user records and a default label space associated with a set of transactions completed by the plurality of users via the data processing system, (Kumar, [0023], [0024], financial data associated with other users including delinquencies, [0027], machine learning, credit history including debt default patterns; [0030], classification; Fig. 3, [0057], memory 330.  Although Kumar, [0024]-[0029], discusses current delinquencies, default patterns, and both of credit history and account history, Kumar does not specifically disclose a default label space associated with a set of transactions completed by the plurality of users via the data processing system.  Lyonnet, [0038], discusses a labeled training database including, [0040], a default performance variable.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the modelling of Kumar to include the use of a default label as in Lyonnet so that the machine learning models can find a risk of default as disclosed in Lyonnet, [0042].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Lyonnet in Kumar since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of predictive modeling for financial products and one of ordinary skill in the art would recognize the combination to be predictable.) 
wherein each user record in the set of user records is labeled with a class assigned, from the default label space, to a transaction represented in that user record; (Kumar, [0032], classify test data in a particular class)
a processor configured to; (Kumar, Fig. 3, [0057], processor 320)
receive a request to approve an electronic user application for a first user; (Kumar, Fig. 4, [0066], identify user 410) 
interact with a remote information provider system to retrieve a set of credit report data for the first user; (Kumar, Fig. 4, [0067], obtain credit history 420)
store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data; (Kumar, Fig. 2, [0046], prequalification platform 230)
extract the set of credit report data attributes from the first user record; (Kumar, Fig. 2, [0046], prequalification platform 230)
create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record; (Kumar, Fig. 2, [0046], prequalification platform 230)
determine a predicted default risk score for the first user, comprising processing the feature vector representing the first user record using the machine learning risk prediction model; and (Kumar, [0027], [0028], using machine learning to generate score representing probability user will default on debt)
update the first user record for the first user by adding the predicted default risk score to the first user record, wherein the predicted default risk score is used by the data processing system to control an online application approval process;  (Kumar, Fig. 4, [0070], determining whether user is pre-qualified 450)
wherein processing the feature vector representing the first user record using the machine learning risk prediction model includes applying a function to an initial prediction of the class and output values of the machine learning risk prediction model to determine a probability of the feature vector corresponding to the class label.  (Kumar, [0027], [0028], using machine learning to generate score representing probability user will default on debt.  Kumar does not specifically disclose applying a function to an initial prediction of the class and output values of the machine learning risk prediction model to determine a probability of the feature vector corresponding to the class label.  Lyonnet, [0051], discusses a probability function related a performance variable obtained over an ensemble of decisions.  Please also see Lyonnet, [0033]-[0035], [0055]-[0058] and [0066]-[0068] regarding the known use of functions.  It would have been obvious to a person of ordinary skill in the art to apply the probability function of Lyonnet to the machine learning of Kumar in order to normalize scoring as discussed in Lyonnet, [0051].  It is respectfully noted that both the Applicant’s specification at [0043] and Lyonnet, [0051], define the function as a natural log.)
Claim 11 corresponds to claim 1 and is rejected on the same grounds.  Regarding CRM claim 11, Kumar, [0062], CRM.
Claim 2 recites:
The data processing system of claim 1, wherein the predicted default risk score is used by the data processing system to control inventory items presented to the first user.  (Kumar, Fig. 1B, [0038], vehicles for which user pre-qualifies are presented)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The data processing system of claim 1, wherein the predicted default risk score is used by the data processing system to control payment schedules presented to the first user.  (Kumar, Fig. 1B, [0038], financing for vehicles which user pre-qualifies is presented)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The data processing system of claim 1, wherein the machine learning risk prediction model is a gradient boosting tree model; and (Kumar, [0031], gradient boosting machine learning)
the initial prediction is a leaf node of the gradient boosting tree model.  (Although, Kumar, [0031], discusses gradient boosting machine learning (GBM), Kumar does not specifically disclose the initial prediction is a leaf node of the gradient boosting tree model.  Lyonnet, Fig. 10, [0061], [0062], shows Gradient Boosted Tree (GBT) ensemble 1000 having a leaf node with a score.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the GBM of Kumar with the leaf node of Lyonnet since the details of models such as GBT and random forest are known to skilled artisans as discussed in Lyonnet, [0034].)   
Claim 14 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The data processing system of claim 1, wherein the processor is configured to: collect transaction data regarding the set of transactions completed by the plurality of users via the data processing system, payment histories for the set of transactions, and credit report data for the plurality of users; (Kumar, [0023], other users, additional data points)
store the transaction data, the payment histories, and the credit report data for the plurality of users in the set of user records; (Kumar, [0046], storing information associated with one or more users)
automatically label each user record in the set of user records with the class from the default label space based on processing a respective payment history from each user record to determine if a payment is overdue; (Kumar, [0030], classification technique; [0023], credit history of other users; [0029], “billions” of data entries) 
create a respective feature vector for each user record in the set of user records to create a set of feature vectors, each feature vector in the set of feature vectors comprising features representing a set of credit report data attributes extracted from a respective user record from the set of user records and the class with which the respective user record is labeled; and (Kumar, [0030], minimum feature set)
train the machine learning risk prediction model using the set of feature vectors to output the probability that input data of the feature vector corresponds to the label of the default label space.  (Kumar, [0030], set of data to train model; [0027], “generate a score that represents a probability that the user will be able to pay back a debt and/or default on a debt”)  
Claim 15 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The data processing system of claim 5, wherein the processor is configured to scale the probability to generate the predicted default risk score.  (Kumar, [0028], threshold probability)  
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The data processing system of claim 5, wherein labeling each user record in the set of user records comprises receiving classifications from a second user.  (Kumar, [0030], validation set)  
Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 8 recites:
The data processing system of claim 5, wherein the processor is configured to execute a set of default detection rules on the set of user records, the set of default detection rules adapted to classify each user record in the set of user records according to the default label space.  (Kumar, [0030], minimum feature set; [0032], classifier technique)  
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The data processing system of claim 1, wherein the processor is configured to periodically retrain the machine learning risk prediction model.  (Kumar, [0030], training operation)
Claim 10 recites:
The data processing system of claim 1, wherein the machine learning risk prediction model comprises a data pipeline to transform the set of credit report data attributes extracted from the first user record into the features of the feature vector.  (Kumar, [0030], dimensionality reduction to reduce information into minimum feature set)
Claim 20 corresponds to claim 10 and is rejected on the same grounds.
Claim 21 recites:
A data processing system comprising: (Kumar, Fig. 2, [0043], environment 200)
a memory storing a set of user records for a plurality of users and a gradient boosting tree model trained to output a prediction of default risk, the gradient boosting tree model representing a set of credit report data features extracted from the set of user records and a default label space associated with a set of transactions completed by the plurality of users via the data processing system, wherein each user record in the set of user records is labeled with a class assigned, from the default label space, to a transaction represented in that user record; (Kumar, [0023], [0024], financial data associated with other users including delinquencies, [0027], machine learning, credit history including debt default patterns; [0030], classification; [0031], gradient boosting machine learning (GBM); Fig. 3, [0057], memory 330.  Although Kumar, [0024]-[0029], discusses current delinquencies, default patterns, and both of credit history and account history, Kumar does not specifically disclose a default label space associated with a set of transactions completed by the plurality of users via the data processing system.  Lyonnet, [0038], discusses a labeled training database including, [0040], a default performance variable.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the modelling of Kumar to include the use of a default label as in Lyonnet so that the machine learning models can find a risk of default as disclosed in Lyonnet, [0042].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Lyonnet in Kumar since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of predictive modeling for financial products and one of ordinary skill in the art would recognize the combination to be predictable.)
a processor configured to; (Kumar, Fig. 3, [0057], processor 320)
receive a request to approve an electronic user application for a first user; (Kumar, Fig. 4, [0066], identify user 410)
interact with a remote information provider system to retrieve a set of credit report data for the first user; (Kumar, Fig. 4, [0067], obtain credit history 420)
store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data; (Kumar, Fig. 2, [0046], prequalification platform 230)
extract the set of credit report data attributes from the first user record; (Kumar, Fig. 2, [0046], prequalification platform 230)
create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record; (Kumar, Fig. 2, [0046], prequalification platform 230)
determine a predicted default risk score for the first user, comprising processing the feature vector representing the first user record using the gradient boosting tree model; and (Kumar, [0027], [0028], using machine learning to generate score representing probability user will default on debt; [0031], GBM)
update the first user record for the first user by adding the predicted default risk score to the first user record, wherein the predicted default risk score is used by the data processing system to control an online application approval process; (Kumar, Fig. 4, [0070], determining whether user is pre-qualified 450)
wherein processing the feature vector representing the first user record using the gradient boosting tree model includes applying a function to an initial prediction of the class and output values of the gradient boosting tree model to determine a probability of the feature vector corresponding to the class label.  (Kumar, [0027], [0028], using machine learning to generate score representing probability user will default on debt; [0031], GBM.  Kumar does not specifically disclose applying a function to an initial prediction of the class and output values of the gradient boosting tree model to determine a probability of the feature vector corresponding to the class label.  Lyonnet, [0051], discusses a probability function related a performance variable obtained over an ensemble of decisions.  Please also see Lyonnet, [0033]-[0035], [0055]-[0058] and [0066]-[0068] regarding the known use of functions.  It would have been obvious to a person of ordinary skill in the art to apply the probability function of Lyonnet to the machine learning of Kumar in order to normalize scoring as discussed in Lyonnet, [0051].  It is respectfully noted that both the Applicant’s specification at [0043] and Lyonnet, [0051], define the function as a natural log.)


Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial interactions.  As noted in the title and recited in the claims, the invention is directed to predicting default risk, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Please see MPEP 2106.04(a)(2)(II)(B) that lists mitigating settlement risk as an example of a commercial or legal interaction.  
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, "processing a feature vector representing a first user record using a machine learning risk prediction model that includes applying a function to an initial prediction of a class and output values of the machine learning risk prediction model to determine a probability of the feature vector corresponding to the class label”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Using machine learning to predict a default risk is a commonplace business method.  
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, “processing a feature vector representing a first user record using a machine learning risk prediction model that includes applying a function to an initial prediction of a class and output values of the machine learning risk prediction model to determine a probability of the feature vector corresponding to the class label” is a well-known technique in the practical application of machine learning.   
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Kaznady (US 2017/0213280) discusses prediction using a gradient boosted decision tree, Title.
Eruhimov (US 2004/0255282) discusses the use of gradient boosted tree system, [0034]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY HARPER/Examiner, Art Unit 3692